This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0218

                               Anoka County Record, LLC,
                                      Appellant,

                                             vs.

                                City of Fridley, Minnesota,
                                        Respondent.

                                  Filed August 29, 2016
                                        Affirmed
                                      Reyes, Judge

                               Anoka County District Court
                                 File No. 02CV153537

Carl A. Blondin, Oakdale, Minnesota (for appellant)

Ryan M. Zipf, League of Minnesota Cities, St. Paul, Minnesota (for respondent)

       Considered and decided by Bratvold, Presiding Judge; Halbrooks, Judge; and

Reyes, Judge.

                         UNPUBLISHED OPINION

REYES, Judge

       Appellant challenges the district court’s rule-12.02(e) dismissal of its claims

arising out of respondent’s rejection of appellant’s bid to be respondent’s official

newspaper for 2013 and 2015. Because no facts would support granting the relief

demanded by appellant, we affirm.